Citation Nr: 0308649	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  00-16 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a chronic sinus 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to 
January 1993 and from December 1997 to May 1999. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the claim on appeal.

A hearing was held before the undersigned Veterans Law Judge 
sitting in Columbia, South Carolina, in May 2001.  A 
transcript of the hearing testimony has been associated with 
the claims file.  In August 2001, the Board remanded the 
claim for further development.  The claim is now ready for 
appellate review.  

Parenthetically, the Board notes that the issue of 
entitlement to service connection for migraine headaches was 
also remanded by the Board; however, the RO subsequently 
granted service connection by decision dated in August 2002.  
As that is considered a full grant of the benefit, the issue 
is no longer on appeal.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of her claim and has notified her of the 
information and evidence necessary to substantiate her claim.

2.  Chronic sinusitis is not currently shown based on the 
evidence submitted for the record.




CONCLUSION OF LAW

A chronic sinus disorder is not shown to have been incurred 
in or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.303 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2002).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2002).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records reflect that the veteran was treated 
for "acute" sinusitis on three occasions while on active 
duty (March 1998, November 1998, and January 1999).  A 
February 1999 Medical Board examination report noted a normal 
clinical evaluation of her sinuses.  In May 1999, she was 
separated from military service.  Therefore, there is no 
evidence of a chronic sinus disorder shown in service.

In June 1999, the veteran filed her current claim.  A July 
1999 CT of the sinus showed no air fluid levels but a 
possible small mucous retention cyst along the lateral wall 
of the left maxillary sinus.  The right frontal sinus was 
hypoplastic.  Additional outpatient treatment records show 
that she reported a past medical history of sinus problems.  
Nonetheless, in denying the veteran's claim, the Board places 
significant probative value on a VA examination report dated 
in February 2002.  At that time, she reported a two-year 
history of daily pain in her face, particularly under her 
eyes.  She acknowledged no X-ray evidence of sinusitis but 
had been treated for one sinus infection without 
confirmation.  Medications included Sudafed.  She had 
recently been told that she had migraine headaches, which she 
felt was sinus in origin.  

A physical examination revealed a "completely normal" CAT 
scan, a normal nose, normal vestibule, midline septum, and 
normal turbinates, meatus, flow of the nose, and internal 
nasal mucosa.  The final clinical impressions included 
headaches of undetermined etiology, probably not sinus in 
origin, and no evidence of acute or chronic nose or sinus 
disease.  

Based on the above evidence, the Board finds that there is no 
medical evidence of a current chronic sinus disability.  
While the veteran was treated for acute sinusitis in service, 
there is no evidence of a chronic disability associated 
therewith.  This conclusion is supported by the 
characterization of the in-service incidents of sinusitis as 
"acute" and the medical opinion offered in the VA 
examination of the absence of acute or chronic sinusitis.  
Accordingly, the veteran's in-service symptoms appear to have 
been acute and transitory and to have resolved without 
chronic residuals.  Because the claimed chronic sinus 
disorder is not currently demonstrated by competent medical 
evidence, the Board is unable to grant the benefit sought. 

The Board has also considered the written statements and 
sworn testimony of the veteran to the effect that she was 
treated in service for sinusitis and headaches.  She 
reflected that she was treated continuously for migraines and 
sinus problems.  She reported that she continued to suffer 
from headaches.  Although her statements are deemed truthful 
and probative of symptomatology, they are not competent 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
Her assertions as to a relationship between sinusitis and 
military service are not deemed to be of significant 
probative value in light of the other objective evidence of 
record showing no current chronic sinus disorder.  
Parenthetically, the Board notes that she has recently been 
granted service-connected for migraine headaches, which 
include her complaints of headaches and pressure.  

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the veteran of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary, that is necessary to substantiate the claim, and 
indicating which portion of that information and evidence, if 
any, is to be provided by the veteran and which portion, if 
any, the Secretary will attempt to obtain on behalf of the 
veteran.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In this particular case, a careful review of the record 
reveals that, throughout the pendency of this appeal, the RO 
has fully complied with VA's re-defined duties to assist 
claimants and has kept the veteran informed of its actions to 
develop the record, of the need for her to submit specific 
types of competent evidence that would substantiate her 
claim, and of the specific reasons for denying her claim.  By 
virtue of the information contained in the October 1999 and 
January 2000 rating decisions, the May 2000 statement of the 
case, and the August 2002 supplemental statement of the case 
issued during the pendency of the appeal, the veteran and her 
representative were given notice of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  

Further, the RO notified her by letter dated in October 2001 
of her due process rights under the VCAA, including what 
evidence she needed to submit in support of her claim, what 
additional information was still needed such as the name of 
the person, agency, or company who had relevant records, and 
what she could do to help with her claim.  She was also told 
that VA would assist her in obtaining those records.  She 
responded that she had only been treated at the VA hospital 
in Columbia and those records were associated with the claims 
file.  The Board also remanded this issue in August 2001 to 
ensure that the veteran was notified of her rights under the 
VCAA, to obtain medical evidence, and for a VA examination. 

Next, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  To that 
end, it appears that a full compliment of service medical 
records are associated with the claims file.  Further, all 
medical records identified by the veteran have been 
associated with the claims file, including the VA outpatient 
clinical records.  In addition, she asked and was provided 
with an opportunity to present testimony before the Board in 
May 2001.  Moreover, she recently underwent a VA examination 
expressly for the purpose of addressing the claim on appeal.  

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claim on appeal have been 
made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to her case.  In the circumstances of this case, a 
remand or a request for further development of this matter 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As such, the Board finds that the record as it stands is 
sufficient to decide the claim and no additional development 
is needed.  Therefore, the Board finds that the mandates of 
the VCAA have been satisfied and a decision on the merits is 
not prejudicial to the veteran under Bernard v. Brown, 4 Vet. 
App. 384 (1993).


ORDER

The claim for entitlement to service connection for a chronic 
sinus disorder is denied.



		
	M. W. GREENSTREET
	Veterans Law Judge
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

